Citation Nr: 0946782	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed residuals of 
cold injuries to the upper extremities and lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1953 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
RO.  

In October 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

No VA examination has been conducted with respect to the 
Veteran's claimed residuals of cold injuries.  VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran asserts that he was outside under adverse 
weather conditions for 40 days while serving in Korea.  After 
being retrieved, he recovered in a heated tent within his 
unit's combat position.  There were no symptoms upon 
separation from service.  However, the Veteran reports losing 
dexterity in his hands.  He also complains of aching lower 
extremities.  

The record contains a March 2006 letter from Dr. F. who 
opined that the Veteran's symptoms were more likely than not 
related to cold exposure.  However, the letter does not 
detail the nature or severity of the symptoms, and the record 
does not contain the evidence showing the nature and extent 
of the loss.  Thus, a VA examination for cold injuries is in 
order.  

There was a VA examination of the Veteran's feet conducted in 
April 2006.  Based on this examination, the RO awarded 
service connection for residuals of injuries to both feet 
with degenerative joint disease.  If possible, the new VA 
examination should state which of the Veteran's symptoms are 
due to the already service-connected injuries and which, if 
any, are due to cold injuries. 

Prior to the VA examination, Veteran should be given another 
opportunity to submit any outstanding medical records or 
evidence in support of his claim.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to send the Veteran copies of Request for 
and Authorization to Release Medical 
Records or Health Information (VA Form 
10-5345).  

The RO should attempt to obtain any 
outstanding private medical records 
identified by the Veteran and provide any 
additional VA records.  Any records 
obtained should be associated with the 
claims file.   

The Veteran should be notified in this 
regard that he should submit any new 
medical documentation or evidence to 
support his claims.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the 
symptoms in his upper and lower 
extremities claimed as to being due to 
cold injury .  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current disability of 
the upper or lower extremities was 
causally related to the Veteran's active 
duty service, namely his exposure to the 
extreme cold while holding a combat 
position in Korea.  The examiner should 
provide a complete rationale for the 
opinion.  The examiner should also 
attempt to delineate between symptoms 
attributable to the already service-
connected residuals of injuries to the 
feet and those symptoms, if any, caused 
by exposure to cold temperatures.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

